Darrell Hickman, Justice, dissenting. We often state that a jury is not required to put aside its common sense in deciding a case. Neither are we. The issue is not can the Game and Fish Commission make Lake Maumelle a separate “zone,” it is, can the Game and Fish Commission defy the constitution and make every lake, river and stream a separate zone? That is not “dividing the state into zones” as provided in Section 8 of Amendment 35 of the Arkansas Constitution. Lakes are to be in zones, not zones in lakes. Our duty is not to determine the wisdom of the constitution, merely interpret it. The majority concedes that the commission could make a separate zone — presumably for both game and fish — of every acre in Arkansas. The majority is not interpreting the constitution, it is abandoning it. What happened is this. The Game and Fish Commission decided that black bass under 15 inches could not be taken from Lake Maumelle. The appellant challenged this and proved the commission had not divided the state into zones for regulating fishing. (It had for regulating hunting and has been zoned for hunting since Amendment 35 was adopted.) So the appellant won. What did the commission do? It decided every lake and identifiable waterway would be a separate “zone” just so it could enforce its regulations regarding black bass on Lake Maumelle. What an arbitrary, bureaucratic decision. We don’t know how many “zones” exist for regulating fishing. Evidently, the commission will, willy-nilly, make up the rules as time goes by. The constitution says that the commission shall have the authority to divide the state into zones and “no rule or regulations shall apply to less than a complete zone, except temporarily in case of extreme emergency.” Evidently, this language is now meaningless. Amendment 35 was adopted because of meddling by the legislators and the politicians with the game and fish laws and regulations. An example of the kind of nonsense that can occur is found in Shellnut v. Arkansas Game & Fish Comm., 222 Ark. 25, 258 S.W.2d 570 (1953), where the commission created a zone including a landowner’s property and then promptly excluded hunting from his property because he refused to lease his land to the commission. This is not an environmental law case. The issue is interpretation of the constitution. All we have to decide is was the commission’s act constitutional; not was this decision regarding black bass in Lake Maumelle right. Let us assume it was, but the way they decided to enforce that regulation violates the constitution. If the commission had decided to try to divide the state in zones rather than react to a lawsuit in an arbitrary manner, we might have a different case. But they haven’t tried. The majority has simply given the Game and Fish Commission the authority to do what it pleases. If the people had wanted to grant unchecked power to the commission, it would have clearly said so. This kind of arbitrary action was anticipated and that was the reason for some of the language in Amendment 35. The majority has made Section 8 meaningless. I respectfully dissent.